Title: To Benjamin Franklin from John J. Zubly, 9 July 1771
From: Zubly, John Joachim
To: Franklin, Benjamin


Sir
Savanah July 9. 1771.
By a Letter lately received of Mr. Jasper Mauduit I find that Gentleman (whom I have not the Pleasure to know) has applied for your kind assistance to remove Some Greivances imposd in this place on protestant dissenters. I am very happy to learn that Mr. Jones Speaker of our late assembly has accordingly recievd a Letter from You on the Subject. From Your known Regard to the civil and religious Rights of Mankind I should not have expected less tho I was loath the litle disputes between our Rector and myself should ever be known beyond this place and never offerd the Letter publishd on the occasion any where for Sale but in our little Comunity. I am still in Doubt whether it ever reachd England and beg Leave to inclose a Copy merely to put you in full Posession of the Case and should be happy in any Gentlemans animadversions that may think I should have treated this Subject in a gentler manner. Give me Leave Sir to offer you my humblest thanks for thus far interfering in our Cause, if to remove Impositions and establish or confirm a friendly Cariage among Members of the same Community, should, as I hope, be the Consequence, I know You will feel an ample Reward for Your trouble in Your own Bosom.
This demand is still kept up, but now under another Name that [?] of Sextons fees for attendance. We can have no objection to pay the Parish Sexton at the same Rate with the other Parishioners when his attendance is required and I have on that footing only last week allowed him two shillings for attending a funeral, but I conceive a material Difference between allowing him some thing of my own accord and being obliged to pay him whether he is employed and performing any duty or no. Small attempts of this kind have at times been attended with very great Consequences. It is easier to preserve a Right then to recover it and what dissenters may expect, in part may be judged from the Tenor of the Bill sent by the upper house to the lower, in which a Rate is fixd on all dissenters to be paid to the Rector tho his attendance is not required nor any Duty performed. This Bill indeed had not a single Vote in its favour in the lower house, where I had a hearing on the Subject, but it very sufficiently indicates the disposition of the upper, so very Tenacious [?] and of such narrow principles as to refuse a Second reading to a Bill passed in the lower to lay out a Burying Ground for protestant dissenters in the Commons of this place, in which as freeholders we have an undoubted [?] property. It is not impossible but a Bill in favour of the Jews for the same purpose met with the same fate for being in bad Company. Our Slaves however, who I suppose are no more in the Establishment than Jews or dissenters bury in that Commons unmolested by any.
It happens hence that unlucky thus in political as well as religious Matters, I am a Dissenter from Governor and Council. The principles of the humble Enquiry are diametricaly opposed to those who saw people with halters on their Neck for complaining of and opposing the Stamp act. This thriving Country is nevertheless in a very Strange Situation and for a very just [?] Cause have been exposd to a Doubt whether it may claim the Benefit of some Laws the Want of which would endanger its very Existence. I beg Leave respectfully to subscribe my self Sir Your most obliged humble Servant
J J Zubly
